            Case 2:17-cv-02355-AC Document 9 Filed 04/17/20 Page 1 of 9

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DARRYL DUNSMORE,                                   No. 2:17-cv-2355 AC P
12                       Plaintiff,
13            v.                                        ORDER
14   M. THOMAS, et al.,
15                       Defendants.
16

17            I.     Introduction

18            Plaintiff is a state prisoner incarcerated at the California Health Care Facility (CHCF),

19   under the authority of the California Department of Corrections and Rehabilitation (CDCR).

20   Plaintiff proceeds through counsel with an application to proceed in forma pauperis and a civil

21   rights complaint filed pursuant to 42 U.S.C. § 1983.

22            This action is referred to the undersigned United States Magistrate Judge pursuant to 28

23   U.S.C. § 636(b)(1)(B) and Local Rule 302(c). For the reasons that follow, the undersigned grants

24   plaintiff’s request to proceed in forma pauperis, and provides plaintiff between proceeding on his

25   current complaint and Eighth Amendment excessive force claim against defendant Thomas, or

26   filing an amended complaint that attempts to clarify his state law claims against Thomas and add

27   cognizable claims against Doe Health Care Providers 1 and 2.

28   ////
                                                        1
         Case 2:17-cv-02355-AC Document 9 Filed 04/17/20 Page 2 of 9

 1            II.    In Forma Pauperis Application
 2            Plaintiff has submitted an affidavit and prison trust account statement that make the
 3   showing required by 28 U.S.C. § 1915(a). See ECF Nos. 2, 5, 7. Accordingly, plaintiff’s request
 4   to proceed in forma pauperis will be granted.
 5            Plaintiff must nevertheless pay the statutory filing fee of $350.00 for this action. 28
 6   U.S.C. §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee
 7   in accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will
 8   direct the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account
 9   and forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly
10   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.
11   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
12   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §
13   1915(b)(2).
14            III.   Screening of Plaintiff’s Civil Rights Complaint
15                   A.      Legal Standards
16            The court is required to screen complaints brought by prisoners seeking relief against a
17   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
18   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
19   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
20   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
21   A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v.
22   Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.
23   1984).
24                   B.      Plaintiff’s Allegations
25            Plaintiff alleges that on February 16, 2017, defendant M. Thomas, a correctional officer at
26   CHCF, in response to a “verbal disagreement” between plaintiff and Thomas, “deployed his MK-
27   9 OC Pepper Spray cannister and sprayed Plaintiff in the face with it.” ECF No. 1 at 5, 11. “As
28   Plaintiff recoiled from the OC pepper spray, Defendant Thomas cocked his arm holding the
                                                        2
            Case 2:17-cv-02355-AC Document 9 Filed 04/17/20 Page 3 of 9

 1   cannister back, shifted his weight forward, and intentionally drove the cannister against Plaintiff’s
 2   head twice.” Id. “Plaintiff collapsed to the ground while blood poured from [his] head wound,”
 3   and lost consciousness Id. at 1, 5. Plaintiff was transported by gurney for triaged medical care.
 4   Id. at 5, 9. Plaintiff describes the MK-9 cannister as “made of metal and [] deployed by way of a
 5   pistol-shaped handle and trigger.” Id. at 1. The complaint variously alleges that Thomas acted
 6   “without provocation,” “as a pretext to attack plaintiff,” “with malice” and serving “no
 7   penological interest,” despite plaintiff being “a compliant and calm person.” Id. at 5, 7, 8,
 8            Thomas charged plaintiff with a rules violation for “Assault on a Peace Officer,” resulting
 9   in plaintiff’s transfer to “Administrative Segregation and the deprivations inherent thereby,
10   including changes to credit earnings, to custody level, to privilege group, and to visiting status.”
11   Id. at 5. Defendant also referred the matter to the district attorney’s office for felony prosecution,
12   which declined to pursue the matter. Id. at 6.
13            Plaintiff further alleges that, “[a]s the medical effects of being clubbed in the head became
14   apparent, Plaintiff reported symptoms of head, neck, and back pain, and of cognitive changes” to
15   CHCF medical providers who “refused to comprehensively examine, diagnose, and treat Plaintiff
16   . . . causing Plaintiff’s condition to worsen over time.” ECF No. 1 at 9-10, ¶¶ 58-61.1 Plaintiff
17   does not expressly challenge the quality of his triaged medical care immediately after the
18   incident. The complaint identifies two allegedly responsible “Doe Health Care Providers.” “Doe
19   Health Care Provider 1” is identified as plaintiff’s primary care physician. Id. at 3, ¶ 12. “Doe
20   ////
21
     1
22     Plaintiff explains that he is over 50 years of age and “suffers from multiple medical conditions
     and physical disabilities. He primarily uses a wheelchair to ambulate.” ECF No. 1 at 3. He
23   further describes his subject medical injuries as follows, id. at 6:
                     Following the battery to Plaintiff’s head, Plaintiff began to
24                   experience pain and cognitive deficits. Plaintiff reported to his
                     health care providers his head, neck, and back pain. Plaintiff
25                   reported cognitive deficits. Plaintiff experienced vertigo, problems
                     concentrating, and problems writing.           The battery and fall
26                   exacerbated pre-existing, orthopedic issues, including worsening
                     shoulder damage. Plaintiff requested a proper diagnosis, including
27                   an MRI or CT Scan. Defendant health care providers refused to
                     take Plaintiff’s reports seriously and denied any comprehensive
28                   diagnoses or treatment for his symptoms.
                                                        3
         Case 2:17-cv-02355-AC Document 9 Filed 04/17/20 Page 4 of 9

 1   Health Care Provider 2” is broadly identified as “a health care provider employed by CDCR.” Id.
 2   at 4, ¶ 13.
 3           On the basis of these facts, plaintiff sets forth an Eighth Amendment excessive force claim
 4   against defendant Thomas; Eighth Amendment medical deliberate indifference claims against
 5   Doe Health Care Providers 1 and 2; state law claims for medical negligence against the Health
 6   Care Providers; and state law claims for battery and negligence against defendant Thomas.
 7   Plaintiff seeks compensatory and punitive damages, attorney fees and the costs of suit, and “such
 8   other and further relief as the court may deem proper.” ECF No. 1 at 14.
 9                  C.      Analysis
10                          1.      Defendant Thomas
11                                  a.      Eighth Amendment Excessive Force Claims
12           The complaint states a cognizable Eighth Amendment claim against defendant Thomas for
13   the use of excessive force. “In its prohibition of ‘cruel and unusual punishments,’ the Eighth
14   Amendment places restraints on prison officials, who may not ... use excessive physical force
15   against prisoners.” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citing Hudson v. McMillian,
16   503 U.S. 1 (1992)). “[W]henever prison officials stand accused of using excessive physical force
17   in violation of the [Eighth Amendment], the core judicial inquiry is ... whether force was applied
18   in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause
19   harm.” Hudson, 503 U.S. at 6-7 (citing Whitley v. Albers, 475 U.S. 312 (1986)). When
20   determining whether the force was excessive, we look to the “extent of the injury ..., the need for
21   application of force, the relationship between that need and the amount of force used, the threat
22   ‘reasonably perceived by the responsible officials,’ and ‘any efforts made to temper the severity
23   of a forceful response.’” Hudson, 503 U.S. at 7 (citing Whitley, 475 U.S. at 321).
24                                  b.      State Law Claims
25           The complaint also asserts state law tort claims against defendant Thomas for battery and
26   negligence. Although the allegations may satisfy the elements of liability for such claims, the
27   complaint fails to demonstrate compliance with the requirements of the California Tort Claims
28   Act (CTCA). Under the CTCA, no action for damages may be commenced against a public
                                                       4
            Case 2:17-cv-02355-AC Document 9 Filed 04/17/20 Page 5 of 9

 1   employee or entity unless a written claim was timely presented and acted upon before filing suit.
 2   See e.g. Cal. Govt. Code §§ 905, 945.4, 950.2. The suit must “allege facts demonstrating or
 3   excusing compliance with the claim presentation requirements” or the claim is subject to
 4   dismissal for failure to state a cause of action. State of California v. Superior Court (Bodde)
 5   (2004) 32 Cal. 4th 1234, 1239. “The requirement that a plaintiff must affirmatively allege
 6   compliance with the CTCA [also] applies in federal court.” Butler v. Los Angeles County, 617 F.
 7   Supp. 2d 994, 1001 (C.D. Cal. 2008).
 8            Because the instant complaint does not allege compliance with the CTCA, plaintiff’s state
 9   law claims against defendant Thomas are subject to dismissal.
10                           2.      Doe Health Care Providers 1 and 2
11            Inclusion of “Doe” defendants is generally disfavored in the Ninth Circuit. Gillespie v.
12   Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). However, where a claim for relief has been
13   adequately pleaded against a Doe defendant, it may proceed subject to future amendment to
14   substitute the true name for a fictitiously named defendant. See Merritt v. County of Los
15   Angeles, 875 F.2d 765 (9th Cir. 1989). Here, the claims against the Doe defendants are
16   inadequate to proceed because the complaint does not identify specific acts by either Doe that
17   allegedly violated the plaintiff’s rights. Accordingly, the complaint fails to meet the notice
18   requirements of Rule 8(a), Federal Rules of Civil Procedure, as to the Doe defendants. See
19   Hutchinson v. United States, 677 F.2d 1322, 1328 n.5 (9th Cir.1982).
20            Although Doe 1 is identified as “Plaintiff’s primary care physician . . . well aware of
21   Plaintiff’s medical history, complaints, and disabilities,” ECF No. 1 at 3:18, the complaint does
22   not identify any specific conduct by Doe 1 that is alleged to violate constitutional standards.
23   Similarly, Doe 2 is identified as “a health care provider employed by CDCR responsible for
24   Plaintiff’s health care,” id. at 3:2, but the complaint lacks specific factual allegations regarding
25   constitutionally inadequate care provided by Doe 2. Accordingly, plaintiff’s putative claims
26   against these defendants for deliberate indifference to his serious medical needs and for medical
27   negligence are not cognizable as framed. See ECF No. 1 at 9-11, 12-13.
28   ////
                                                        5
            Case 2:17-cv-02355-AC Document 9 Filed 04/17/20 Page 6 of 9

 1            Because the complaint fails to establish any potential liability against these defendants,
 2   Doe Health Care Providers 1 or 2 are both subject to dismissal from this action.
 3            IV.    Optional Leave to Amend
 4            For the reasons set forth above, this court finds that the only cognizable claim in the
 5   complaint is plaintiff’s Eighth Amendment excessive force claim against defendant Thomas.
 6   Plaintiff may proceed forthwith on this claim against defendant Thomas, OR he may delay
 7   serving any defendant and file a First Amended Complaint (FAC) in an attempt to state
 8   cognizable state law claims against Thomas and add cognizable claims against specifically
 9   identified health care providers (whether named factiously or not). A decision to go forward
10   without amending the complaint requires plaintiff’s consent to voluntarily dismiss the state law
11   claims against defendant Thomas and to dismiss defendant Doe Health Care Providers 1 and 2. If
12   plaintiff elects to proceed on his original complaint, the court will direct CDCR to electronically
13   serve process on defendant Thomas.
14            If plaintiff chooses to file a FAC, the complaint must allege in specific terms how each
15   named defendant violated plaintiff’s specific constitutional rights. Rizzo v. Goode, 423 U.S. 362,
16   371 (1976). There can be no liability under Section 1983 unless there is some affirmative link or
17   connection between a defendant’s actions and the claimed deprivation. Id.; May v. Enomoto, 633
18   F.2d 164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and
19   conclusory allegations of official participation in civil rights violations are not sufficient. Ivey v.
20   Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
21            Local Rule 220 requires that an amended complaint be complete in itself without
22   reference to any prior pleading. See also Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967) (an
23   amended complaint supersedes the prior complaint). Therefore, in a FAC, each claim and the
24   involvement of each defendant must be sufficiently alleged, even if previously adequate in the
25   original complaint.
26            Plaintiff’s counsel will be required to advise the court how plaintiff wishes to proceed, by
27   completing and returning the attached Notice of Election form within forty-five (45) days.
28   ////
                                                        6
            Case 2:17-cv-02355-AC Document 9 Filed 04/17/20 Page 7 of 9

 1            V.     Conclusion
 2            In accordance with the above, IT IS HEREBY ORDERED that:
 3            1. Plaintiff’s requests for leave to proceed in forma pauperis, ECF No. 2, 7, are granted.
 4            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
 5   is assessed an initial partial filing fee in accordance with 28 U.S.C. § 1915(b)(1). All fees shall
 6   be collected and paid in accordance with this court’s order to the Director of the California
 7   Department of Corrections and Rehabilitation filed concurrently herewith.
 8            3. In accordance with 28 U.S.C. § 1915A, the court has screened plaintiff’s complaint and
 9   finds that it states a cognizable Eighth Amendment excessive force claim against defendant
10   Thomas but does not state cognizable state law claims against Thomas or any cognizable claims
11   against Doe Health Care Providers 1 or 2.
12            4. Plaintiff has the option of proceeding immediately on his federal claim against
13   defendant Thomas OR filing a First Amended Complaint (FAC).
14            5. Within forty-five (45) days after the filing date of this order, plaintiff’s counsel shall
15   complete and return the attached Notice of Election form, informing the court whether plaintiff
16   chooses to proceed on his original complaint as construed herein OR on a proposed FAC.
17            6. If plaintiff elects to proceed on his original complaint, the court will direct CDCR to
18   serve process electronically on defendant Thomas, and plaintiff’s choice will be construed as his
19   consent to the voluntary dismissal of his state law claims against Thomas and the dismissal of
20   Health Care Providers 1 and 2, pursuant to Federal Rule of Civil Procedure 41(a)(1).
21            7. If plaintiff chooses to proceed on a proposed FAC, the complaint must comply with the
22   requirements set forth herein, bear the docket number assigned this case, and be labeled “First
23   Amended Complaint.”
24            8. The Clerk of Court is directed to send to plaintiff’s counsel, together with a copy of
25   this order, a blank form complaint used by prisoners in this district to pursue a civil rights action
26   under 42 U.S.C. § 1983.
27   ////
28   ////
                                                         7
         Case 2:17-cv-02355-AC Document 9 Filed 04/17/20 Page 8 of 9

 1          9. Should plaintiff fail to timely submit the Notice of Election form OR a proposed FAC,
 2   the undersigned will recommend the dismissal of this action without prejudice.
 3          IT IS SO ORDERED.
 4   DATED: April 16, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    8
        Case 2:17-cv-02355-AC Document 9 Filed 04/17/20 Page 9 of 9

 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   DARRYL DUNSMORE,                                No. 2:17-cv-2355 AC P
11                     Plaintiff,
12          v.                                       NOTICE OF ELECTION
13   M. THOMAS, et al.,
14                     Defendants.
15

16         In compliance with the court’s order filed ___________________, plaintiff elects to:

17

18         __________     Proceed on his original complaint against defendant Thomas only
                          on an Eighth Amendment excessive force claim AND, pursuant to
19                        Federal Rule of Civil Procedure 41(a)(1), consent to the voluntary
                          dismissal of plaintiff’s state law claims against Thomas and the voluntary
20                        dismissal of defendants Doe Health Care Providers 1 and 2.
21                        OR
22
           __________     Proceed on a proposed First Amended Complaint (FAC), submitted
23                        herewith.

24

25

26   _____________________________                       ______________________________
     Date                                                Plaintiff
27

28
                                                     9
